DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 10/21/21 are acknowledged. Claims 2, 12, and 27 have been amended. Claims 1, 10-11, 13-15, 18, 23, and 26 have been canceled. Claims 2-9, 12, 16-17, 19-22, 24-25, and 27-34 are pending and under examination.  
Withdrawn Rejection
The rejection of claims 2-9, 12, 16-22, 24-25, and 27-34 are rejected under 35 U.S.C.
112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is maintained for the reasons set forth in the previous Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Chang (US Patent Application Publication 2014/0127227, published May 8, 2014). Chang teach protein formulations stabilized with amino acids, and teach that the formulations can be a solid formulation formed by compression. Chang teach that the protein in the formulation can be an anti-TNF antibody, such as adalimumab. However, Chang does not teach or suggest a compressed mass comprising a TNF inhibiting antibody and a pharmaceutical excipient, wherein a percentage by weight of biologically active protein of the TNF inhibiting antibody in the compound is in a range of about 60% to about 95%, the compressed mass having a density in a range of about 0.80 mg/mm3 to about 1.10 mg/mm3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Claim Status
Claims 2-9, 12, 16-17, 19-22, 24-25, and 27-34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646